CaSO AO 2-RU TREO HA Boden S Filed 1121700" Page 1082 ©“
meq tlkeD
UNITED STATES DISTRICT COURERKS offic

for the

DISTRICT OF MASSACHUSETTS

U.S. DISTRICT COURT

 

ANDREA BROOKS DISTRICT OF ASS.
Plaintiff
Civil Action No.,:
v. 4:20-CV-40148-DHH

WILLIAM ALBERT D'ERRICO JR., ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Cyn ra P. Gilman
RS W Torook Shear
ontheasac Mk OF10O!

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) ——— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attomey, whose name and address are:

Arccea Prock3 Decl
He Oc aon Q 04 1S
y default

If you fail to respite Waabnett ault will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/s/ - Sandra Burgos
Signature of Clerk or Deputy Clerk

 

 

ISSUED ON 2020-11-27 13:29:06, Clerk USDC DMA
Case 4:20-cv-40148-TSH Document5 Eiled 12/14/20 Page 2 of 4
Case 4:20-cv-40148-DHH Document3 Filed 11/27/20 Page 2 of 2

Civil Action No.: 4:20-CV—-40148-DHH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)
This summons for (name of individual and title, if any) aan i ; ot

was received by me on (date) | DAC g 2020

O I personally served the summons on the individual at (place)

 

on (date) sor

J J left the summons at the individual's residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

Cl | served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 5or
Cl I returned the summons unexecuted because ; or
wi { ‘
Other (specify) ‘Ca re Teel Mo ” Leen Cn

Recess
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

\, 2020

 

 

ate - Server's Signature
Andrea ByrodkS
Printed name and titlé
96 Old Coumy Reaofl
i Old 7S-

Server's Address

Additional information regarding attempted service, etc:
SENDER: COMPLETE THIS SECTION

® Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

       
   

 

GOMPLETE THIS SECTION OW DELIVESY

01 Agent
1 Addressee

ape

 

B. Receiv Ypy (Printed Name)

 

 

CQrahra P. Gilman
Wanochasrac NH 03i0)

UEC ACA RRA

9590 9402 5293 9154 1649 42

 

2. Article Number (Transfer from service label)

?020 2450 OO00 ObeS5 5075

 

D. Is delivery address different from item 1? 1 Yes
lf YES, enter delivery address below: OJ No

 

 

3. Service Type O Priority Mail Express®

0 Adult Signature 0 Registered Mail™
O Adult Signature Restricted Delivery O Registered Mail Restricted
O Certified Mail® Delivery

O Certified Mail Restricted Delivery O Return Receipt for

C1 Collect on Delivery Merchandise

Cl Collect on Delivery Restricted Delivery 1 Signature Confirmation™
7 4d Mail D Signature Confirmation

1d Mail Restricted Delivery Restricted Delivery
$500)

 

"PS Form 3811 , July 2015 PSN 7530-02-000-9053

Domestic Return Receipt:
 

 

 

 

 

 

 

 

 

9590 W402 §

United States
Postal Service

   

ii | | 12/14/96 eee

| | | Postage & Fees Pald

USPS
1454 1b49 42

 

 

 

 

 

 

 

 

 

 

 

Permit No. G-10
* Sender: Please print your name, address, and ZIP+4® in this box®
Andrea Books
Ae Old County Read
Mohendon MA OUTS

 

 

palyfefen) igh eg Leldygffogadbabeplacdadfp al Mi prfpdarady
